DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "gradually" in claims 13 and 21 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “a dimension of the bottom sealing region in the longitudinal direction decreases gradually” will be interpreted as “a dimension of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 11-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0189567).
Regarding claim 11, Yang et al. discloses a secondary battery ([0001]), comprising an electrode assembly (ref 2) and a pouch (refs 1, 3); the pouch comprising a first packaging film (ref 3) and a second packaging film (ref 1), and the second packaging film (ref 1) extending from an edge (Figs 1, 2) of the first packaging film (ref 3) in a longitudinal direction and bending back (Figs 1, 2) to the first packaging film (ref 3); the electrode assembly (ref 2) being provided between (Fig 1) the first packaging film (ref 3) and the second packaging film (ref 1); the first packaging film (ref 3) and the second packaging film (ref 1) being connected outside (Fig 1) the electrode assembly (ref 2) to form a sealing portion (“side” and “bottom” sealing, annotated Fig 1 below), the sealing portion comprising a side sealing region (“side”, Fig 1 below) and a bottom sealing region (“bottom” Fig 1 below); the side sealing region (“side”, Fig 1 below) being provided at an outer side (Figs 1-2) of the electrode assembly (ref 2) in a transverse direction (Figs 1-2), and the side sealing region (“side”, Fig 1 below) bending in a direction close to (Figs 1-2) the electrode assembly (ref 2); the bottom sealing region (“bottom”, Fig 1 below) being provided at a side (Figs 1-2) of the electrode assembly (ref 
Yang et al. does not explicitly disclose the second packaging film and the first packaging film being integrally formed.
With respect to claim 11, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the first and second packaging films of Yang et al., since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).


    PNG
    media_image1.png
    404
    415
    media_image1.png
    Greyscale


Regarding claim 12, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses in the longitudinal direction (Figs 1-2), an edge of the bottom sealing region (“bottom”, Fig 1 above) away from the electrode assembly (ref 2) is flush with an edge (Figs 1-2) of the pouch (refs 1, 3).

Regarding claims 13 and 21, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the bottom sealing region (“bottom”, Fig 1 above) extends from (Figs 1-2) the side sealing region (“side”, Fig 1 above); along a direction away from (Figs 1-2) the side sealing region (“side”, Fig 1 above), a dimension of the bottom sealing region (“bottom”, Fig 1 above) in the longitudinal direction decreases (tapered edge of “bottom” depicted in Fig 1).

Regarding claim 14, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the side sealing region (“side”, Fig 1 above) is provided as two in number (Fig 1 above) and the two side sealing regions (“side”, Fig 1 above) are respectively positioned at two sides (Fig 1) of the electrode assembly (ref 2) in the transverse direction (Fig 1); the bottom sealing region is provided as two in number, and the bottom sealing region (“bottom”, Fig 1 above) is connected at each end (Fig 1) with one corresponding side sealing region (“side”, Fig 1 above); in the transverse direction (Fig 1).
The reference does not explicitly disclose the bottom sealing region is provided as two in number, spaced apart from each other.  
.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form two bottom sealing regions spaced apart, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.


Regarding claims 15 and 22-24, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses a width of the bottom sealing region (“bottom”, Fig 1 above) is smaller than (depicted in Fig 1) a width of the side sealing region (“side”, Fig 1 above).

Regarding claims 16 and 25, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the side sealing region (“side”, Fig 1 above) has a first crease line (bending of ref 1 depicted in Fig 1) extending in the longitudinal direction (Fig 1), and the side sealing region (“side”, Fig 1 above) bends 
While the reference does not explicitly disclose the specific distance between the first crease line and the bottom sealing region is 0.1mm~2mm, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the dimensions of the bending portions of the second film (ref 1), since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the dimension of a sealing/bending portion of a pouch film varies with size/dimensions and that many design parameters are taken into consideration when determining the dimensions of a sealing part of a battery pouch film.

Regarding claims 17, 26 and 29, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the side sealing region (“side”, Fig 1 above) comprises a first region (“1st” Fig 1 above) and a second region (“2nd” Fig 1 above), the first region (“1st” Fig 1 above) bends along the first crease line (Fig 1), the second region (“2nd” Fig 1 above) extends from an end portion (Fig 1) of the first region st” Fig 1 above) and bends back (Figs 1-2) to a side (Fig 1) of the first region (“1st” Fig 1 above) close to (Figs 1-2) the electrode assembly (ref 2).

Regarding claim 18, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the secondary battery further comprises an electrode lead (refs 21, 22), the electrode lead (refs 21, 22) is connected with ([0032]) the electrode assembly (ref 2) and passes through the sealing portion (depicted in Fig 1); the electrode lead (refs 21, 22) is provided as two in number (Fig 1), and the two electrode leads (refs 21, 22) are positioned at one side (“top”, Fig 1 above) of the electrode assembly (ref 2) away from the bottom sealing region (“bottom”, Fig 1 above).
 
Regarding claims 19 and 27-28, modified Yang et al. discloses all of the claim limitations as set forth above and also discloses the side sealing region (“side”, Fig 1 above) is provided as two in number (Fig 1), and the two side sealing regions (“side”, Fig 1 above) are respectively positioned at two sides (Fig 1) of the electrode assembly (ref 2) in the transverse direction (Fig 1), two ends (each end of “bottom”, Fig 1 above) of the bottom sealing region (“bottom”, Fig 1 above) in the transverse direction (Fig 1) are respectively connected with (Fig 1) the two side sealing regions (“side”, Fig 1 above).

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0189567) as applied to claims 11 and 29 above, and further in view of Kusukawa et al. (US 2012/0244423).

Kusukawa et al. discloses in Figs 1-13, a second battery (Abstract) including an electrode assembly (ref 10) disposed within a pouch casing ([0063]).  The pouch casing including a middle metal layer with outer and inner insulating layers connected/welded thereto ([0063]).  This configuration enhances the insulative properties and strength of the pouch casing ([0063]).
Kusukawa et al. and Yang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multilayer pouch material disclosed by Kusukawa et al. into the pouch casing of Yang et al. to enhance the insulative properties and strength of the pouch casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725